Haskell, J.
Certiorari, to quash the record of the county commissioners for the county of Cumberland, because they did not make and file their report for the location of a way at their next regular session after the hearing.
By the act of 1862, c. 65, § 2, incorporated into the revision •of 1871, c. 78, § 6, the county commissioners for Cumberland were required to hold " annual sessions ” on the first Tuesdays of ■ January and June.
By the act of 1883, B. S., c. 78, § 6, they are required to .hold " annual sessions,” viz. : Terms of record on the first 'Tuesdays of January and June, and regular sessions on the first 'Tuesdays of each month. That is, terms of record twice yearly, •with sessions thereof monthly, to be held regularly on the first Tuesday of each month. Prior to this act, the commissioners □night adjourn their half yearly terms from time to time at their *103pleasure, but the legislature has enacted that those terms shall be held on stated days thoughout the year, that persons having business touching county affairs may know when its commissioners can be found in session. The monthly meetings are but sessions of the term in which they fall, and the business transacted at any session is at and during the term of record within which it is held, precisely, in legal effect, as though it had been done at an adjourned session of the half yearly term under the prior statute. The monthly sessions, after the beginning of a term of record, are, in effect, statute adjournments of that term. The duties of the commissioners and the methods of their procedure have not been changed by the act of 1883.
All reports that they are required by law to make at a " regular session,” are to bo made at a term of record, and all continuances required by law are to be to the next " term of record.” It is clear, from a careful consideration of all the statutes touching the court of county commissioners and its duties, that the words " terms of record,” in the act of 1883, have the same significance and are synonomous with the words "regular session” in c. 18, § 5, of the revisions of 1871 and 1883, and that these latter words in c. 78, § 6, of the revision of 1883, were inaptly used in contrast with the former.
In this view, the record sent up shows that the commissioners have proceeded regularly, and in accordance with law, and therefore the order is,

Record affirmed with costs.

Peters, C. J., Walton, Virgin, Libbey and Foster, JJ., concurred.